    Case 20-12453             Doc 44          Filed 07/10/20 Entered 07/10/20 10:24:29     Desc Main
                                               Document     Page 1 of 13



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                           )                             Chapter 11
                                 )
BHF CHICAGO HOUSING GROUP B, LLC )                             Case No. 20-12453
(ICARUS)                         )
                                 )                             Hon. Jack B. Schmetterer
              Debtor.            )
                                 )

       SUPPLEMENTAL DECLARATION OF SARAH BAKER PURSUANT TO
   BANKRUPTCY RULES 2014 AND 2016 IN SUPPORT OF THE APPLICATION TO
   AUTHORIZE THE RETENTION AND EMPLOYMENT OF HILCO REAL ESTATE,
                       LLC AS ITS REAL ESTATE BROKER
    ________________________________________________________________________

           I, Sarah Baker, hereby declare:

           1.        I am Vice President and Assistant General Counsel for Hilco Trading, LLC, the

 managing member of Hilco Real Estate, LLC (“Hilco”), located at 5 Revere Drive, Suite 206

 Northbrook, IL 60062.

           2.        I respectfully submit this Supplemental Declaration in connection with and to

 supplement the application of the above-captioned debtor and debtor in possession (the “Debtor”)

 to retain and employ Hilco and the members and employees of thereof as its real estate broker

 [Docket No. 39].

           3.        I have personal knowledge of the matters set forth herein. If called upon to testify,

 I could testify competently to the facts contained herein.

           4.        In the ordinary course of its business, Hilco and its affiliates maintain a database

 for purposes of performing “conflicts checks.” The database contains information regarding its

 present and past representations and transactions. I obtained a list of certain of the Debtor’s

 creditors and other parties in interest in the above-captioned case from Debtor’s counsel for

                                                          1
 ClarkHill\98306\397691\260092091.v1-7/3/20
 260156353.v1
  Case 20-12453              Doc 44          Filed 07/10/20 Entered 07/10/20 10:24:29          Desc Main
                                              Document     Page 2 of 13



purposes of searching the aforementioned database and determining the connection(s) which

Hilco or its affiliates has with such entities.

          5.        Hilco searched the aforementioned database for the parties in interest identified on

the attached Exhibit 1.

          6.        To the best of my knowledge, none of the employees of Hilco are related to any

judge of the United States Bankruptcy Court of the Northern District of Illinois.

          7.        To the best of my knowledge, except as set forth herein, Hilco does not hold or

represent any interest adverse to the Debtor within the meaning of section 327(a) of the title 11,

United States Code (the “Bankruptcy Code”).

          8.        To the best of my knowledge, Hilco is a “disinterested person” as such term is

defined in section 101(14) of the Bankruptcy Code. To the best of my knowledge:

                    (a)       Hilco is not a creditor, an equity security holder, or an insider of the Debtor.

                    (b)       Hilco is not and was not, within 2 years before the Petition Date, a director,
                              officer, or employee of the Debtor.

                    (c)       Hilco does not have an interest materially adverse to the interest of the
                              Debtor’s estate or of any class of creditors or equity security holders, by
                              reason of any direct or indirect relationship to, connection with, or interest
                              in, the Debtor, or for any other reason

          9.        To the best of my knowledge, Hilco does not have any connection with the Debtor,

its creditors, the United States trustee, any person employed in the office of the United States

Trustee, or any other party in interest or their respective attorneys or accountants, within the

meaning of Fed. R. Bankr. P. 2014(a). Attached hereto as Exhibit 2 is a list of Hilco’s

connections to any creditors or parties-in-interest.               I will supplement this Supplemental

Declaration if I become aware of any additional connections.




                                                         2
ClarkHill\98306\397691\260092091.v1-7/3/20
260156353.v1
  Case 20-12453              Doc 44          Filed 07/10/20 Entered 07/10/20 10:24:29   Desc Main
                                              Document     Page 3 of 13



          I declare under penalty of perjury the foregoing is true and correct to the best of my

 knowledge, information and belief.



Dated: July 9, 2020                              ________________________________________
                                                                SARAH BAKER




                                                         3
ClarkHill\98306\397691\260092091.v1-7/3/20
260156353.v1
Case 20-12453   Doc 44   Filed 07/10/20 Entered 07/10/20 10:24:29   Desc Main
                          Document     Page 4 of 13




                Exhibit 1
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                          Document     Page 5 of 13
A. Smith                                          Antonio Rushing                        Calvin Harris
406 W. 77th St.                                   7600 S. Stewart                        439 E. 71st.
Unit 112                                          Unit 103                               Unit 2
Chicago, IL 60620                                 Chicago, IL 60620                      Chicago, IL 60619


Adam Brown                                        Ashley Williams                        Carpet Concepts
7632 S. Stewart                                   359 E. 57th St.                        1346 W 79th St.
Unit 1D                                           Unit 1E                                Chicago, IL 60620
Chicago, IL 60620                                 Chicago, IL 60637


Adonnis Platt                                     Barbara Drane                          Chastity Brown
5700 S. Calumet Ave.                              440 W. 76th Street                     8229 Langley
Unit 2N                                           Unit 1E                                Unit 2
Chicago, IL 60637                                 Chicago, IL 60620                      Chicago, IL 60619


Akeseiah Felton                                   Barbara Moore                          Chetiqua Bell
5701 S. Calumet Ave.                              141 W. Marquette Rd.                   7600 S. Stewart
Unit 1S                                           Unit 1                                 Unit 308
Chicago, IL 60637                                 Chicago, IL 60621                      Chicago, IL 60620


Alexandria Jackson                                Barbara Robinson                       Chicago Anti Eviction Campaign
6658 S. Woodlawn Ave.                             7646 S. Stewart Ave.                   616 E. 71st Street
Unit 3                                            Unit 104                               Chicago, IL 60619
Chicago, IL 60637                                 Chicago, IL 60620


All Types Elevators                               Bertha McKinney                        Chicago Neighborhood Resources, LLC
Atty Sylvestri                                    6611 S. Greenwood Ave.                 c/o P. Curtis Bettiker
70 W Madison St., Ste 2020                        Unit 1                                 2870 N Elston Street
Chicago, IL 60602                                 Chicago, IL 60637                      Chicago, IL 60618


Anita Bates                                       Brenda Brown                           Christine McNabb
7632 S. Stewart                                   618 E. 71st. Street                    7620 S. Stewart
Unit 3E                                           Unit 2D                                Unit 304
Chicago, IL 60620                                 Chicago, IL 60619                      Chicago, IL 60620


Annette Dorsey                                    Brian Kendrick                         City of Chicago
327 E. 57th St.                                   8229 Langley                           P.O. Box 71429
Unit 1                                            Unit 3                                 Chicago, IL 60694-1429
Chicago, IL 60637                                 Chicago, IL 60619


Anthony Ward                                      Britney Cribbs                         City of Chicago
440 W. 76th Street                                444 W. 76th Street                     Atty Megan McGillivary
Unit 2E                                           Unit 1                                 29 E Madison St Ste 950
Chicago, IL 60620                                 Chicago, IL 60620                      Chicago, IL 60602


Antoinette Dunne                                  Bryant and Davalle PC                  City of Chicago - Legal Department
7620 S. Stewart                                   1210 W Northwest Hwy                   c/o Greg Janes
Unit 206                                          Palatine, IL 60067                     30 N. LaSalle Street, Suite 700
Chicago, IL 60620                                                                        Chicago, IL 60602-2503
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                          Document     Page 6 of 13
City of Chicago - Water Department
                                 Cynthia Maclin                                          Dawgs Door
121 N. LaSalle Street, Room 107A 5116 S. Indiana Ave.                                    7600 S. Stewart
Chicago, IL 60602-1232           Unit 2R                                                 Unit 304
                                 Chicago, IL 60615                                       Chicago, IL 60620


City of Chicago Collector Atty                    Daniel Archer                          Dawn Scott
205 W. Randolph Ste 1100                          7644 S. Stewart Ave.                   325 E. 57th St.
Chicago, IL 60606                                 Unit 302                               Unit 3
                                                  Chicago, IL 60620                      Chicago, IL 60637


City of Chicago Water Dept                        Darnel Tabor                           Debra Thomas
121 N LaSalle St.                                 7640 S. Stewart                        5228 S. Michigan Ave.
Chicago, IL 60602                                 Unit 408                               Unit 2S
                                                  Chicago, IL 60620                      Chicago, IL 60615


ComEd Utility Co.                                 Darrell Robinson                       Dejoie Williams
P.O. Box 805379                                   1522 E. 73rd St.                       618 E. 71st. Street
Chicago, IL 60680-5379                            Unit 2W                                Unit 2B
                                                  Chicago, IL 60619                      Chicago, IL 60619


Community Initiatives, Inc.       Darren Anderson                                        Demetrius Torry
222 S. Riverside Plaza, Suite 380 7648 S. Stewart Ave.                                   5700 S. Calumet Ave.
Chicago, IL 60606-7801            Unit 106                                               Unit 3N
                                  Chicago, IL 60620                                      Chicago, IL 60637


Cook County Treasurer's Office                    Darryl Butler                          Demitrice Johnson
118 N. Clark Street, Room 112                     5118 S. Indiana Ave.                   5910 S. Martin Luther King Dr.
Chicago, IL 60602-1590                            Unit GF                                Unit 2N
                                                  Chicago, IL 60615                      Chicago, IL 60637


CR Realty Advisors, LLC                           David Francher                         Department of Treasury - IRS
325 W. Huron Street, Suite 708                    723 W. 71st. St.                       PO Box 7346
Chicago, IL 60654                                 Unit 1                                 Philadelphia, PA 19101-7346
                                                  Chicago, IL 60621


Crystal Denise                                    Dawgs Door                             Diona Garcia
6429 S. Drexel Ave.                               7600 S. Stewart                        353 E. 57th St.
Unit 3S                                           Unit 108                               Unit 3W
Chicago, IL 60637                                 Chicago, IL 60620                      Chicago, IL 60637


Curtis Robinson                                   Dawgs Door                             Donna Crumpler
7640 S. Stewart                                   7600 S. Stewart                        5119 S. Prairie
Unit 7648                                         Unit 204                               Unit 1
Chicago, IL 60620                                 Chicago, IL 60620                      Chicago, IL 60615


Cynthia Arnaldy                                   Dawgs Door                             Donna Thomas
8030 S. Yates Blvd.                               7600 S. Stewart                        5118 S. Indiana Ave.
Unit 2E                                           Unit 207                               Unit 2R
Chicago, IL 60617                                 Chicago, IL 60620                      Chicago, IL 60615
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                          Document     Page 7 of 13
Dora Richardson                                   Goldman & Grant Law                    Internal Revenue Service
8030 S. Yates Blvd.                               205 W. Randolph Ste 1100               230 S. Dearborn Street
Unit 1W                                           Chicago, IL 60606                      Room 2600
Chicago, IL 60617                                                                        Chicago, IL 60604-1705


Eddie Burton                                      Gregory Gill                           Jack Boyd
614 E. 71st Street                                7657 S. Lowe Ave.                      614 E. 71st Street
Unit 3B                                           Unit 3                                 Unit 3D
Chicago, IL 60619                                 Chicago, IL 60620                      Chicago, IL 60619


Edward Williams                                   Gregory Morton                         Jackie Bradley
444 W. 76th Street                                437 E. 71st.                           5700 S. Calumet Ave.
Unit 3                                            Unit 2                                 Unit 1N
Chicago, IL 60620                                 Chicago, IL 60619                      Chicago, IL 60637


Elenzia Booker                                    Halsted Law Group                      Jacqueline Dlouhy
614 E. 71st Street                                520 N Halsted St Ste 201               7600 S. Stewart
Unit 2D                                           Chicago, IL 60642                      Unit 205
Chicago, IL 60619                                                                        Chicago, IL 60620


Ericka Moore                                      Harold Russell                         Janie Wilkie
5226 S. Michigan Ave.                             1156 E. 67th St.                       6950 S. Oglesby Ave.
Unit 2N                                           Unit 1                                 Unit 1
Chicago, IL 60615                                 Chicago, IL 60637                      Chicago, IL 60649


Eugene Posey                                      HD Supply                              Jenine Tolefree
6427 S. Drexel Ave.                               1940 W Oak Circle                      359 E. 57th St.
Unit 1N                                           Marietta, GA 30062                     Unit 2E
Chicago, IL 60637                                                                        Chicago, IL 60637


FMV RL II, LLC                                    Illinois Dept of Employment Security
                                                                                   Jessica Scott
160 N. Wacker Drive, 4th Floor                    PO Box 4385                      353 E. 57th St.
Chicago, IL 60606                                 Chicago, IL 60680-4385           Unit 3E
                                                                                   Chicago, IL 60637


Frazier Love                                      Illinois Finance Authority             Joann Davis
1524 E. 73rd St.                                  Attn: Elisabeth Weber                  435 E. 71st.
Unit 2E                                           160 N. LaSalle Street                  Unit 2
Chicago, IL 60619                                 Suite S-1000                           Chicago, IL 60619
                                                  Chicago, IL 60601-3124

Gail Brown                                        Illnois Dept of Revenue - BK Unit Julius Verge
8030 S. Yates Blvd.                               PO Box 19035                      5116 S. Indiana Ave.
Unit 2W                                           Springfield, IL 62794-9035        Unit 3R
Chicago, IL 60617                                                                   Chicago, IL 60615


Gertrude Benton                                   Independent Recycling                  Kathy Conwell
5123 S. Prairie                                   Atty: Stotis and Baird                 329 E. 57th St.
Unit 1                                            200 W Jackson Blvd, Ste 1050           Unit 1
Chicago, IL 60615                                 Chicago, IL 60606                      Chicago, IL 60637
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                          Document     Page 8 of 13
Keefe HVAC                                        Latoya Gholar                          Marie Jackson
7408 W Archer Ave                                 Atty Kryder Law                        1152 E. 67th St.
Summit Argo, IL 60501                             134 N LaSalle St Ste 1515              Unit 1
                                                  Chicago, IL 60602                      Chicago, IL 60637


Kennathia Mason                                   Latrina Slue                           Marilyn Obanner
7620 S. Stewart                                   5119 S. Prairie                        1154 E. 67th St.
Unit 306                                          Unit 2                                 Unit 3
Chicago, IL 60620                                 Chicago, IL 60615                      Chicago, IL 60637


Kenyatta McBride                                  Law Office of Ira Piltz                Mark Wilson
5701 S. Calumet Ave.                              8170 McCormick Blvd Ste 116            5701 S. Calumet Ave.
Unit 3S                                           Skokie, IL 60076                       Unit 2S
Chicago, IL 60637                                                                        Chicago, IL 60637


Kinyarda Stith                                    Leon Pitts                             Martha Hawthorne
5701 S. Calumet Ave.                              1522 E. 73rd St.                       7650 S. Stewart Ave.
Unit 1N                                           Unit 1W                                Unit 208
Chicago, IL 60637                                 Chicago, IL 60619                      Chicago, IL 60620


Kryder Law Group                                  Lewis Major                            Mary Swarn
134 N LaSalle St Ste 1515                         442 W. 76th Street                     5700 S. Calumet Ave.
Chicago, IL 60602                                 Unit 3E                                Unit 2S
                                                  Chicago, IL 60620                      Chicago, IL 60637


LaDonna Moore                                     Lillie Smith                           Maurice Johnson
8229 Langley                                      7648 S. Stewart Ave.                   440 W. 76th Street
Unit 1                                            Unit G5                                Unit 3E
Chicago, IL 60619                                 Chicago, IL 60620                      Chicago, IL 60620


Lakeshore Recycling                               Linda Robinson                         Maya Harrold
6132 Oakton St                                    6658 S. Woodlawn Ave.                  5701 S. Calumet Ave.
Morton Grove, IL 60053                            Unit 2                                 Unit 3N
                                                  Chicago, IL 60637                      Chicago, IL 60637


Lashaun Clayton                                   Lopacka Magic                          Miashell Moon
353 E. 57th St.                                   4328 S. Michigan Ave.                  727 W. 71st. St.
Unit 1W                                           Unit GS                                Unit 1
Chicago, IL 60637                                 Chicago, IL 60653                      Chicago, IL 60621


Lashun Grant                                      Lynd Company dba Resynergy             Michael Jennings
442 W. 76th Street                                7575 N Loop Ste 10                     7620 S. Stewart
Unit 2E                                           San Antonio, TX 78249                  Unit 307
Chicago, IL 60620                                                                        Chicago, IL 60620


Latifah Neeley                                    Malik Harvey                           Michael Jones
6605 S. Kimbark Ave.                              5116 S. Indiana Ave.                   7640 S. Stewart
Unit 2N                                           Unit 3F                                Unit 7646
Chicago, IL 60637                                 Chicago, IL 60615                      Chicago, IL 60620
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                          Document     Page 9 of 13
Michelle Plair                                    Newline Holdings, LLC            Patricia Shines
4328 S. Michigan Ave.                             c/o Law Offices of Heather Ottenfeld,
                                                                                   406 W.
                                                                                        PC 77th St.
Unit 1S                                           19 S. LaSalle Street, Suite 602 Unit G12
Chicago, IL 60653                                 Chicago, IL 60603                Chicago, IL 60620


Michelle Rea                                      Occupant                               Peoples Gas
4326 S. Michigan Ave.                             7640 S. Stewart                        Midwest: P.O. Box 2087
Unit 2N                                           Unit 404                               Kalamazoo, MI 49003-2087
Chicago, IL 60653                                 Chicago, IL 60620


Mickeeta Starks                                   Occupant                               Pugh Jones Johnson & Quandt, P.C.
6607 S. Kimbark Ave.                              7640 S. Stewart                        180 N LaSalle Blvd #3400
Unit 2S                                           Unit 406                               Chicago, IL 60601
Chicago, IL 60637                                 Chicago, IL 60620


Mona Amos                                         Occupant                               Randy Coleman
7654 S. Stewart Ave.                              7640 S. Stewart                        359 E. 57th St.
Unit 309                                          Unit 7640                              Unit 3W
Chicago, IL 60620                                 Chicago, IL 60620                      Chicago, IL 60637


Monique Bohanon                                   Occupant                               Raquel Smith
5700 S. Calumet Ave.                              7600 S. Stewart                        406 W. 77th St.
Unit 1S                                           Unit 301                               Unit 212
Chicago, IL 60637                                 Chicago, IL 60620                      Chicago, IL 60620


Mrs. Smith                                        Occupant                               Raquel Smith
7640 S. Stewart                                   7600 S. Stewart                        7640 S. Stewart
Unit 7648                                         Unit 303                               Unit 406
Chicago, IL 60620                                 Chicago, IL 60620                      Chicago, IL 60620


Muhammad Lakish                                   Occupant                               Reed Bonita
6952 S. Oglesby Ave.                              7600 S. Stewart                        6822 S. Cornell Ave.
Unit 3                                            Unit 305                               Unit 3S
Chicago, IL 60649                                 Chicago, IL 60620                      Chicago, IL 60649


Murl Williams                                     Occupant                               Region Snow
8251 S. Drexel Ave.                               614 E. 71st Street                     328 W Old Ridge Rd
Unit 3S                                           Unit 3C                                Hobart, IN 46342
Chicago, IL 60619                                 Chicago, IL 60619


Myrtis Hudson                                     Paper Street Realty LLC                Renaldo Smedley
7600 S. Stewart                                   1641 Carroll Ave., Suite 201           6611 S. Greenwood Ave.
Unit 101                                          Chicago, IL 60612-2506                 Unit 3
Chicago, IL 60620                                                                        Chicago, IL 60637


Nautilus Insurance Group                          Paris Cleaners                         Renewed Hope Clinic
7233 E Butherus Dr.                               Attn: Mr. and Mrs. Walls               618 E. 71st. Street
Scottsdale, AZ 85260                              7501 S. Prairie                        Chicago, IL 60619
                                                  Chicago, IL 60619
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                         Document      Page 10 of 13
Robert Hollins                                    Shirley Hollomon                       UMB Bank, N.A., as Successor Trustee
8030 S. Yates Blvd.                               359 E. 57th St.                        c/o Michael Slade
Unit 1E                                           Unit 3E                                120 6th Street, Suite 1400
Chicago, IL 60617                                 Chicago, IL 60637                      Minneapolis, MN 55402-1807


Rodney Young                                      Stephanie Owens                        Unique Equity
6656 S. Woodlawn Ave.                             6948 S. Oglesby Ave.                   6411 S Parnell Ave
Unit 2                                            Unit 3                                 Chicago, IL 60621
Chicago, IL 60637                                 Chicago, IL 60649


Ronald Stanford                                   Tameka Lester                          US Environ. Protection Agency
618 E. 71st. Street                               6429 S. Drexel Ave.                    US EPA Region 5
Unit 2D                                           Unit 2S                                Mail Code: C-14J
Chicago, IL 60619                                 Chicago, IL 60637                      Chicago, IL 60604


Roy Malava                                        Tasha Jones                            US Securities & Exchange Commission
408 W. 77th St.                                   1152 E. 67th St.                       175 W. Jackson Blvd., Suite 900
Unit 313                                          Unit 2                                 Chicago, IL 60604-2908
Chicago, IL 60620                                 Chicago, IL 60637


Roy Malaya                                        Teresea Keller                         Vondia Edwards
7640 S. Stewart                                   5116 S. Indiana Ave.                   141 W. Marquette Rd.
Unit 408                                          Unit 2F                                Unit 3
Chicago, IL 60620                                 Chicago, IL 60615                      Chicago, IL 60621


Samantha Dancy                                    Theron Jackson                         Willett Robinson
1154 E. 67th St.                                  614 E. 71st Street                     6609 S. Greenwood Ave.
Unit 1                                            Unit 2A                                Unit 3
Chicago, IL 60637                                 Chicago, IL 60619                      Chicago, IL 60637


Schmidt Salzman & Moran, Ltd.                     Tocarra Pettus                         William Burns
111 W Washington St #1300                         5701 S. Calumet Ave.                   614 E. 71st Street
Chicago, IL 60602                                 Unit 2N                                Unit 2C
                                                  Chicago, IL 60637                      Chicago, IL 60619


Sheila Smith                                      Tonisha Fisher                         Wortham Ins
7640 S. Stewart                                   7600 S. Stewart                        1600 W 7th St.
Unit 406                                          Unit 102                               Ft Worth, TX 76102
Chicago, IL 60620                                 Chicago, IL 60620


Shermaine Brown                                   Torrance Richardson                    Yakinia Johnson
5125 S. Prairie                                   721 W. 71st. St.                       359 E. 57th St.
Unit 1                                            Unit 3                                 Unit 1W
Chicago, IL 60615                                 Chicago, IL 60621                      Chicago, IL 60637


Sherri Sanner                                     Transforming Lives Christian Center
                                                                                   Yandi Youngblood
7632 S. Stewart                                   614 E. 71st Street               6656 S. Woodlawn Ave.
Unit 3A                                           Chicago, IL 60619                Unit 1
Chicago, IL 60620                                                                  Chicago, IL 60637
 Debtor(s): BHF Chicago Housing Group B LLC            Case No:                                   NORTHERN DISTRICT OF
                                                                                                         06/09/2020    ILLINOIS
                                                                                                                    12:50:31pm
                  Case 20-12453               Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29EASTERN
                                                        Chapter: 11                                 DescDIVISION
                                                                                                           Main(CHICAGO)
                                                         Document      Page 11 of 13
Yvette Dangerfield
353 E. 57th St.
Unit 1E
Chicago, IL 60637


Zepsa Mechanical
500 N Michigan Ave
Chicago, IL 60611
Case 20-12453   Doc 44   Filed 07/10/20 Entered 07/10/20 10:24:29   Desc Main
                         Document      Page 12 of 13




                Exhibit 2
Case 20-12453      Doc 44     Filed 07/10/20 Entered 07/10/20 10:24:29              Desc Main
                              Document      Page 13 of 13




                                      Exhibit 2
                         BHF Chicago Housing Group Disclosures



    a. Hilco provides lease acquisition, disposition, and restructuring services to its
       commercial real estate clients. In the course of providing such services, Hilco may
       have transacted with one or more of the parties-in-interest identified as landlords of the
       Debtors on matters unrelated to the Debtors.

    b. In matters unrelated to the Debtors, affiliates of Hilco have previously performed
       inventory liquidation, retail store fixtures liquidation, real estate services, asset
       appraisal, enterprise valuation, and/or field exam services for (or related to) the
       following entities: (i) HD Supply, and (ii) UMB Bank.

    c. Because of the magnitude of the entire creditor list in this case, it is possible that Hilco
       may represent or may have represented other creditors of the Debtors but does not
       represent any such creditors in connection with this case. Hilco presently or in the past
       has served as a professional person in other matters, wholly unrelated to the Debtors or
       this case, in which other attorneys, accountants and other professionals of the Debtors,
       creditors, or other parties in interest may have also served or serve as professional
       persons.
